Citation Nr: 1120433	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  06-00 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her friend, D. G. 




ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran had active duty service with the United States Marine Corps from November 1949 to February 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 Rating Decision by the Providence, Rhode Island, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318, and denied service connection for the cause of the Veteran's death on the merits.

The Veteran and the appellant were married in August 1953.  They were divorced in March 1986.  Following the divorce, however, the Veteran and appellant continued to live together, and a September 2003 administrative decision determined that a common-law marriage existed between them for more than a year prior to the Veteran's death.  For VA purposes, therefore, the Veteran and the appellant are considered to have been married at the time of the Veteran's death.

The Board has essentially remanded the matter on appeal three times.  The issue of whether new and material evidence was received to reopen a claim for entitlement to service connection for the cause of the Veteran's death was remanded in November 2008 to fulfill the appellant's desire for a hearing before a member of the Board.  In January 2009, she was provided a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding has been associated with the claims file.

The matter was again remanded by the Board in March 2009, at which time, the Board determined that the appellant should be provided with corrective notice  pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) and decisions by the United States Court of Appeals for Veterans Claims, including Hupp v. Nicholson, 21 Vet. App. 342 (2007) and Kent v. Nicholson, 20 Vet. App. 1 (2006). In a corresponding decision, the Board denied the appellant's claim for entitlement to DIC under 38 U.S.C.A. § 1318.

When the petition to reopen the previously denied claim for entitlement to service connection for the cause of the Veteran's death returned to the Board in February 2010, the Board reopened the previously denied claim and remanded the underlying claim for compliance with its March 2009 remand directives to provide notice compliant with Hupp.  Accordingly, the Board's remand instructions have been complied with, as an October 2010 notice letter provided the appellant with the pertinent information.   See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board now proceeds with adjudication of the claim for entitlement to service connection for cause of the Veteran's death. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in August 1996.  His August 1996 certificate of death lists cardiac arrest as the cause of death, and coronary artery disease, hypertension and adult onset diabetes mellitus as contributing to death, but not resulting in the underlying cause of death.

2.  At the time of the Veteran's death, service connection had been granted for asthma and residuals of frozen feet.  
3.  The evidence of record does not show findings associated with heart problems, hypertension, or diabetes mellitus in service or within the first year after separation from service, and the preponderance of the evidence is against a finding that any of these disorders are causally related to the Veteran's period of active service.  

4.  The preponderance the medical evidence is against a finding that the Veteran's service-connected asthma or residuals of frozen feet caused or contributed materially in producing or accelerating the Veteran's demise. 

5.  Although a disability of service origin did affect vital organs, it did not cause or play any role in the Veteran's death, and it did not have a material influence in accelerating death.


CONCLUSION OF LAW

The criteria for entitlement for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires the United States Department of Veterans Affairs to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the claimant of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim for service connection for the cause of a Veteran's death, the Court of Appeals for Veterans Claims, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), found that a claim for Dependency and Indemnity Compensation (DIC), includes a claim for entitlement to service connection for the cause of the Veteran's death.  As such, VA notice to the appellant must include the following: a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Id. 

Here, VA sent a letter to the Appellant in October 2010 that addressed the notice elements concerning the Veteran's cause of death claim.  The letter informed the claimant of what evidence is required to substantiate the DIC claim based on a condition not yet service connected, and apprised the claimant as to her and VA's respective duties for obtaining evidence.  VA also provided notice regarding how disability ratings and effective dates for the award of benefits will be assigned if service connection is granted or a higher evaluation is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the October 2010 notice letter, the Appellant was also informed that the Veteran was service-connected for asthma and residuals of cold feet at the time of his death.  The Appellant was provided with an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition.  The notice letter also provided an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp,  21 Vet. App. at 354.

Although the October 2010 notice letter was sent after the initial adjudication, the Board finds this error non-prejudicial to the appellant.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in the subsequent notice fully complied with the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess, supra, and Hupp, supra, and after the notice was provided the case was readjudicated and a March 2011 supplemental statement of the case was provided to the appellant.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Appellant with regard to a claim, VA also has a duty to assist in the development of the claim.  This duty includes assisting the appellant in the procurement of service treatment records and records of pertinent medical treatment since service, and providing a medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Appellant.  VA has obtained the Veteran's service treatment records and any identified post-service treatment records, and associated them with the claims folder.  

It is noted that the appellant has identified private treatment records from Dr. S. K. from the time preceding and around the Veteran's death in August 1996, but she stated that those records are no longer available.  The record contains a February 2004 correspondence from Dr. K.'s administrative staff that shows the Veteran's records are unavailable.  The Board observes that, where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994).  This is the case here. 

In September 2004, August 2009, and October 2009, VA obtained medical opinions in conjunction with the appellant's claim for service connection for the Veteran's cause of death.  The examiners were asked to determine whether the Veteran's service-connected asthma or residuals of frozen feet caused or substantially contributed to his death.  The medical opinions are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

As the Board has found that there is no in-service treatment for heart problems, hypertension or diabetes mellitus, and that there is no treatment for any such disorders for several decades after the Veteran's separation from service, the Board finds that an opinion regarding the etiology of the Veteran's cause of death need not be obtained in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).
The Appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

2.  Service Connection for the Cause of the Veteran's Death

The appellant claims that the cause of the Veteran's death (listed as cardiac arrest, and with coronary artery disease, hypertension and adult onset diabetes mellitus as contributing factors) is related to his period of service.  Specifically, she contends that the Veteran's service-connected asthma was so severe that it aggravated his heart problems, and ultimately, resulted in his demise.  

Service connection may be established for the cause of a veteran's death when a service-connected disability "was either the principal or a contributory cause of death."  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 and 1112 (setting forth criteria for establishing service connection).  

A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."   38 C.F.R. § 3.312(b).  

For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312.  

Although there are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.  

Service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303(a).  

In order to prevail on the issue of service connection there must be (1)  medical evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

Certain chronic diseases, including some cancers, may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the appellant claims that the cause of the Veteran's death is related to his period of service.   The Veteran died in August 1996.  The death certificate lists the immediate cause of death as cardiac arrest.  The other significant condition listed as contributing to death, but not resulting in the underlying cause of cardiac arrest, were coronary artery disease, hypertension and diabetes mellitus.  

At the time of the Veteran's death, service connection was in effect for asthma and residuals of frozen feet.  The Veteran also received compensation for a total disability based on individual unemployability due to his service-connected disability, effective from May 1993.

VA regulations provide that the term hypertension means that the diastolic blood pressure is predominantly 90mm, or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm, or greater, with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, DC 7101, Note 1.  Additionally, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.  The Board reiterates that a diagnosis of hypertension for VA purposes rests on these objective, measurable findings, and not on reported symptoms. 

A review of the Veteran's service treatment records shows no complaint, treatments or diagnosis for heart problems, hypertension, or diabetes mellitus.  The report of a February 1952 examination prior to separation shows that the Veteran's heart was evaluated as normal, his blood pressure was recorded as 130/72, and urinalysis was normal.  It is noted that the Veteran was medically discharged because of the severity of his asthma disability. 

Shortly following the Veteran's separation from service, in April 1952, he was provided with a VA general examination.  The examination report shows that the Veteran's cardiovascular system was evaluated as normal, a chest x-ray revealed no heart abnormalities, his blood pressure was recorded as 120/80, and urinalysis was negative for sugar and albumin.  

The first post-service medical evidence of elevated blood pressure readings comes from an April 1957 VA general examination report.  It shows that the Veteran's blood pressure was recorded as 162/94 and 140/92, but it does not contain a diagnosis for hypertension.  The Veteran's cardiovascular system was evaluated as normal and chest x-ray film revealed a normal heart.  A general VA examination report dated September 1958 shows that the Veteran's blood pressure reading was only 120/80 and the results from an electrocardiograph (EKG) were normal.  At that time, the urinalysis was negative for sugar and albumin. 

The next two general VA examination reports, dated January 1968 and April 1969, show the Veteran had elevated blood pressure readings, 150/100 and 140/100; 132/102 and 140/100, respectively, but his cardiovascular system was evaluated as normal and there was no diagnosis of hypertension.  A following October 1970 general VA examination report shows that the Veteran's blood pressure reading was recorded as 138/86.  

 A February 1972 general VA examination report shows the Veteran had blood pressure readings of 170/90, 170/90 and 172/104.  A January 1974 private medical correspondence shows that the Veteran had been treated for elevated blood pressure for the past three years.

Subsequent VA treatment records beginning in 1985 show treatment and diagnoses for hypertension and diabetes mellitus.  A June 1986 VA treatment record noted that the Veteran's hypertension was aggravated by his weight gain and the Veteran was encouraged to lose weight.  In a February 1987 general VA examination report, the examiner found that the Veteran had uncontrolled hypertension.  

A March 1989 VA examination report shows that the Veteran reported that his asthma had worsened since he was last evaluated.  The examination report shows that the Veteran had an abnormal EKG test and the findings revealed left ventricle hypertrhrophy and enlargement of the right ventricle.  It was felt that these atrial problems were likely affecting his pulmonary hypertension.  The examiner also noted that the Veteran's blood pressure, diabetes mellitus, and asthma were poorly controlled and he had multiple serious medical problems.  

Later VA treatment records continue to show that the Veteran was treated for hypertension and diabetes mellitus.  It is unclear from the available records when he was first diagnosed with coronary artery disease.   

As noted above in the VCAA portion, the medical records preceding and around the Veteran's death in August 1996 are unavailable and the specific circumstances surrounding his death are unclear.  Based on the findings from the death certificate and the testimony from the appellant, it appears that the Veteran went into cardiac arrest while he was at home and emergency medical personnel were called, but they were unable to resuscitate him.  Cardiac arrest was listed as the immediate cause of his death, with coronary artery disease, hypertension and diabetes mellitus listed as contributing to death, but not resulting in the underlying cause.  

The record next contains three medical statements that touch and concern the issue of whether the Veteran's service-connected asthma or residuals of frozen feet contributed to the cause of his death. 

A September 2004 VA medical opinion report from a pulmonary specialist shows, that based on the available medical evidence and the findings contained in the death certificate, the VA examiner concluded that "it is less likely as not that the decedent's bronchial asthma contributed to death." The examiner stated that the "bronchial asthma certainly did not contribute to the hypertension or coronary artery disease which is listed as proximal causes of death." 

In August 2009 VA medical opinion report,  the VA examiner, a cardiologist, concluded that there was insufficient evidence of record to find that the Veteran's service-connected asthma had a contributory role in the Veteran's death and he could not resolve the issue without resorting to mere speculation.  The examiner noted the following: 

"While asthma is not an independent risk factor for coronary artery disease, it is possible under certain conditions where an acute severe asthma attack could cause enough stress to induce a myocardial infarction in a patient who already had underlying coronary artery disease.  More information would be required to make a definitive diagnosis."  

While the August 2009 VA examiner essentially provided a non- opinion by stating that he could not resolved the issue without resorting to mere speculation,  the examiner rendered his non-opinion upon full consideration of the procurable and assembled medical evidence of record.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that such a medical opinion is adequate when it is clear that there is an inability to provide a definitive opinion was due to a need for further information or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's disability).   Here, the lack of this medical evidence renders the August 2009 VA examiner unable to definitely answer the etiology issue.

The final medical statement of record comes from an October 2009 VA medical opinion report, in which, the VA examiner concluded that the Veteran's service-connected residuals of frozen feet did not contribute to his cause of death.   The examiner noted that available evidence of record did not reveal any significant changes in the severity of the service-connected residuals of frozen feet prior to his death to suggest it might have contributed to his cause of death. 

Based on the foregoing, the Board finds that the evidence of record also does not support a finding that the underlying cause of the Veteran's death, cardiac arrest, or the contributing causes of his death, coronary artery, hypertension and diabetes mellitus, were directly related to his period of service.  

There is no medical evidence showing that an onset of any heart problems, hypertension or diabetes mellitus during the Veteran's period of service or within the first year after his separation from service.  38 C.F.R. §§ 3.303, 3.307. 3.309.  

The first indication of diabetes mellitus or heart problems is not shown for several decades after the Veteran's separation from service.  Even though the record does not show when the Veteran was first diagnosed with coronary artery disease, there is no indication that it had an onset until several decades after his separation from service.  

While the post-service medical evidence shows that the Veteran had elevated blood pressure readings as early as 1957, the record does not reflect any indication of an actual diagnosis for hypertension until 1970 or 1971 (based on the private medical statement dated January 1974).  As noted above, a diagnosis of hypertension for VA purposes requires readings be taken two or more times on at least three different days.  38 C.F.R. § 4.104, DC 7101, Note 1.  Here, while the April 1957 VA examination report shows evidence of elevated blood pressure readings at that time, there was no diagnosis of hypertension based, and later blood pressure readings do not show elevated measurements.  The first diagnosis of hypertension comes almost 20 years after his separation from service.  

The significant evidentiary gap between the Veteran's active service and the first diagnosis of any heart problems, hypertension or diabetes mellitus weighs heavily against the appellant's claim for service connection for cause of the Veteran's death on a direct basis.  A lengthy period without treatment also is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  

There is also no medical evidence establishing a possible relationship between any disorder that has been found to have caused or contributed to cause the Veteran's death and the Veteran's periods of active service.  Other than the appellant's lay assertions that the cause of the Veteran's death was related to his service, the record is devoid of any competent evidence indicating a link between the cause of the Veteran's death and any event, or incident, of the Veteran's service.  

The Board acknowledges that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   That notwithstanding, an appellant is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology of the cause or contributing causes of the Veteran's death in this case.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

Based on a review of the record, the Board finds that the evidence is against a finding that the cause of the Veteran's death is directly related to his service.  See 38 C.F.R. §§ 3.303 and 3.312 

The Board now turns back to the appellant's main contention in this matter - her claim that the Veteran's service-connected disability substantially or materially contributed to his death.  In this regard, the remaining question on appeal is whether the medical evidence supports, or is at least in equipoise as to, the appellant's assertion that the Veteran's service-connected asthma caused or contributed substantially or materially to his death.  See 38 C.F.R. § 3.312.  Here, the weight of the medical evidence is against such a finding.

The September 2004 and August 2009 VA examiners could not associate the Veteran's service-connected asthma with the cause or the contributing causes of the Veteran's death.  In addition, the October 2009 VA examiner opined against a nexus between the Veteran's service-connected residuals of frozen feet and his cause or contributory cause of death. 

While the August 2009 VA examiner stated that it was "possible" that a severe asthma attack could have aggravated the underlying coronary artery disease and induced cardiac arrest, the appellant has not assert and the available medical evidence does not show that the Veteran's suffered from a severe asthma attack just prior to his death.  Without any further information about such an asthma attack, the August 2009 VA examiner's statement is speculative and it cannot be used to support an award of service connection.  See 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Board finds it pertinent that there is no other medical opinion to the contrary.

The Board has considered the appellant's assertions that the severity of the Veteran's service-connected asthma aggravated his heart problems and ultimately resulted in his death.  The Board finds that the appellant's assertions are afforded little probative weight in the absence of evidence that she has medical training that can provide the expertise to render opinions about medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  Where the determinative issue involves a medical opinion, there must be competent medical evidence to the effect that the claim is plausible.  Id.  Notably, the question of whether asthma caused or aggravated coronary artery disease or hypertension can only be answered based on diagnostic testing and medical expertise that cannot be identified by a lay person.  Here, both the September 2004 and August 2009 VA examiners stated that there was insufficient evidence of record to conclude that the Veteran's asthma was severe enough to aggravate his heart problems.  No medical professional has given a conflicting opinion.   

The Board acknowledges that consideration should be given to whether service-connected diseases involving active processes affecting vital organs rendered the Veteran materially less capable of resisting the effects of other disease or influence in accelerating death.  See 38 C.F.R. § 3.312(c)(3) and (4).

While the Veteran's service-connected asthma was rated as 60 percent disabling and it did affect a vital organ, there is no indication in the record that the severity of his asthma accelerated the Veteran's death.  Id.  While the August 2009 VA examiner noted that it was possible that a severe asthma attack could aggravate the Veteran's underlying heart problems and cause cardiac arrest, there was insufficient medical evidence of record to show that the Veteran's asthma actually had a contributory role in his death.  Essentially, the available medical evidence of record does not show that the Veteran's asthma was severe enough to contribute to the Veteran's death in any way.  

In sum, the evidence of record does not show findings associated with heart problems, hypertension, or diabetes mellitus in service or within the first year after separation from service, and the preponderance of the evidence is against a finding that any of these disorders is causally related to his period of active service.  Further, the more probative evidence of record heavily weighs against a finding that the Veteran's service-connected disabilities "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  

For these reasons, the Board finds that service connection for the cause of the Veteran's death is not warranted.  See 38 C.F.R. § 3.312. As the preponderance of the evidence is against the appellant's claim, the benefit of the doubt does not apply.  See 38 C.F.R. §§ 3.102; Ortiz, 274 F.3d at 1365.  The appellant's claim must be denied.  


ORDER

Service connection for the cause of the Veteran's death is denied. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


